Case 1:18-cv-03378-RA-JLC Document 67-1 Filed 11/18/19 Page 1 of 34

EXHIBIT A
Case 1:18-cv-03378-RA-JLC Document 67-1 Filed 11/18/19 Page 2 of 34

SETTLEMENT AGREEMENT

WHEREAS, Bolivar Salto, Zahir Anmed, Abu H. Chowdhoury, Jayagtjyuti C. Desrao,
Iqubal H. Khan, Daniel Marin, Alexander Marshall, Fidel Rivera, William Alicea, Melanie
Amatulli, Blake Gainey, Peter Grillo, Robert Gunther, Damon Henry, Calvin Holt, Jonn M.
Jorgensen, Jared Kessler, Gina Montero, James J. O'Neill, Andrianna Prast, Glenn Redman,
Joshua Crespo Torres, Dakota Wheeler, Zoe Wilson, Rick Marinelli, Shannon Kmetz, and Alexi
Cortes (hereinafter, “Plaintiffs”) commenced an action against Serendipity 3, Inc. d/b/a
Serendipity 3 and Stephen Bruce (hereinafter collectively “Defendants) via a second Amended
Complaint in the United States District Court for the Southern District of New York (the “Court”,
presently bearing Docket No, 18-cv-03378 (RA) (JLC) (the “Action”) alleging unlawful
employment practices;

WHEREAS, Defendants deny Plaintiffs’ allegations, and contend that Plaintiffs’
allegations are unfounded and lack merit;

WHEREAS, Plaintiffs and Defendants (singularly, a “Party,” collectively the “Parties’”)
desire to fully and finally resolve and settle in full all wage and hour claims that Plaintiffs have,
had, or may have against Defendants, including, but not limited to, all minimum wage, overtime,
and spread of hours claims and issues that were or could have been raised by Plaintiffs, by way of
this Settlement Agreement (“Agreement”);

WHEREAS, Plaintiffs’ counsel of record in the Action and Defendants’ counsel of record
in the Action, have negotiated extensively in good faith to reach a settlement acceptable to the
Parties while attending a private mediation before Martin Scheinman, Esq. on September 25, 2019,
which constitutes a reasonable compromise of Plaintiffs’ claims and Defendants’ defenses, and the

bona fide dispute between the Parties;
Case 1:18-cv-03378-RA-JLC Document 67-1 Filed 11/18/19 Page 3 of 34

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the receipt and sufficiency of which is hereby acknowledged, and incorporating the above
“Whereas” clauses in this Agreement, the Parties agree as follows:

l, In consideration of the payment to Plaintiffs by Defendants of the gross sum of Six
Hundred Fifty Thousand Dollars and Zero Cents ($650,000.00) (the “Settlement Amount”)
(which includes administration fees to Arden Services), which Plaintiffs agree includes an amount
to which Plaintiffs are not otherwise entitled, Plaintiffs hereby release and forever discharge
Defendants, as well as Defendants’ current and former owners, Managers, supervisors, employees,
directors, administrators, officers, shareholders, accountants, attorneys, insurers and insurance
carriers, and agents, as well as anyone employed by or affiliated with Defendants, deemed by
Plaintiffs to be an “employer” (including, but not limited to, Stephen Bruce) both individually and
in their official capacities, as well as Defendants’ respective parent companies, affiliates,
predecessors, successors, subsidiaries, and other related companies (including, but not limited to,
Serendipity Enterprises LLC) (all of said individuals and entities referenced above are, with
Defendants, hereinafter collectively referred to jointly and severally as “Releasees”), from any and
all claims, complaints, causes of action, lawsuits, demands, back-wages, attorney’s fees, benefits,
pain and suffering, debts, controversies, damages, judgments, in law or equity, of any kind, nature
and character, which concer allegations of unpaid compensation (including minimum wage,
overtime, unpaid spread-of-hours and split-shift pay, accrued benefit time, sick time, liquidated
damages, and/or statutory penalties) purportedly owed to Plaintiffs under the FLSA, NYLL, New
York City law, the Equal Pay Act, or any other law, regulation, or ordinance regulating the
payment of wages, which Plaintiffs, their respective heirs, executors, administrators, agents,

successors, and assigns, have, had, or hereafter can have against Releasees, from the beginning of
Case 1:18-cv-03378-RA-JLC Document 67-1 Filed 11/18/19 Page 4 of 34

time to the date of this Release, including, but not limited to, any and all claims raised in the

Action.

2. Within five (5) business days of the Court’s approval of this Agreement and the So

Ordering of the dismissal of this action, Defendants shall forward payment of the Settlement

Amount to Arden Services. Arden Services shall administer the distribution of the Settlement

Amount, less the administration fees for Arden Services, as follows:

(a)

(b)

(c)

(d)

(e)

(f)

(g)

(h)

A check in the amount of $216,708.00, made payable to “Levine & Blit,
PLLC” representing payment of attorneys’ fees and costs;

A check in the gross amount of $21,905, made payable to “Bolivar Salto”
representing payment of economic damages;

A check in the amount of $21,905, made payable to “Bolivar Salto”
representing payment of liquidated damages;

A check in the gross amount of $19,072, made payable to “Zahir Ahmed”
representing payment of economic damages;

A check in the amount of $19,072, made payable to “Zahir Ahmed”
representing payment of liquidated damages;

A check in the gross amount of $18,582, made payable to “Abu H.
Chowdhoury” representing payment of economic damages;

A check in the amount of $18,582, made payable to “Abu H. Chowdhoury”
tepresenting payment of liquidated damages;

A check in the gross amount of $8,488, made payable to “Jagatjyuti C.

Dasrao” representing payment of economic damages;
Case 1:18-cv-03378-RA-JLC Document 67-1 Filed 11/18/19 Page 5 of 34

(i)

G)

(k)

())

{m}

(n)

(0)

(p)

(q)

{r)

(s)

A check in the amount of $8,488, made payable to “Jagatjyuti C. Dasrao”
representing payment of liquidated damages;

A check in the gross amount of $13,184, made payable to “Iqubal H. Khan”
Tepresenting payment of economic damages;

A check in the amount of $13,184, made payable to “Iqubal H. Khan”
representing payment of liquidated damages;

A check in the gross amount of $15,015, made payable to “Daniel Marin”
representing payment of economic damages;

A check in the amount of $15,015, made payable to “Daniel Marin”
representing payment of liquidated damages;

A check in the gross amount of $17,557, made payable to “Alexander
Marshall” representing payment of economic damages;

A check in the amount of $17,557, made payable to “Alexander Marshall”
representing payment of liquidated damages;

A check in the gross amount of $16,364, made payable to “Fidel Rivera”
representing payment of economic damages;

A check in the amount of $16,364, made payable to “Fidel Rivera”
representing payment of liquidated damages;

A check in the gross amount of $1,747, made payable to “William Alicea”
representing payment of economic damages;

A check in the amount of $1,747, made payable to “William Alicea”

representing payment of liquidated damages;
Case 1:18-cv-03378-RA-JLC Document 67-1 Filed 11/18/19 Page 6 of 34

(t)

(u)

(v)

(w)

(x)

{y)

(z)

(aa)

(bb)

(cc)

(dd)

A check in the gross amount of $1,199, made payable to “Melanie
Amatulli” representing payment of economic damages;

A check in the amount of $1,199, made payable to “Melanie Amatulli”
representing payment of liquidated damages;

A check in the gross amount of $5,433, made payable to “Blake Gainey”
representing payment of economic damages;

A check in the amount of $5,433, made payable to “Blake Gainey”
representing payment of liquidated damages;

A check in the gross amount of $871, made payable to “Peter Grillo”
representing payment of economic damages;

A check in the amount of $871, made payable to “Peter Grillo” representing
payment of liquidated damages;

A check in the gross amount of $970, made payable to “Robert Gunther”
representing payment of economic damages;

A check in the amount of $970, made payable to “Robert Gunther”
representing payment of liquidated damages;

A check in the gross amount of $2,819, made payable to “Damon Henry”
representing payment of economic damages;

A check in the amount of $2,819, made payable to “Damon Henry”
representing payment of liquidated damages;

A check in the gross amount of $1,650, made payable to “Calvin Holt”

representing payment of economic damages;
Case 1:18-cv-03378-RA-JLC Document 67-1 Filed 11/18/19 Page 7 of 34

(ce)

(ff)

(gg)

(hh)

(ii)

Gi)

(kk)

(i)

(mm)

(nn)

(00)

A check in the amount of $1,650, made payable to “Calvin Holt”
representing payment of liquidated damages;

A check in the gross amount of $19,423, made payable to “Jonn M.
Jorgensen” representing payment of economic damages;

A check in the amount of $19,423, made payable to “Jonn M. Jorgensen”
representing payment of liquidated damages:

A check in the gross amount of $1,318, made payable to “Jared Kessler”
representing payment of economic damages;

A check in the amount of $1,318, made payable to “Jared Kessler”
representing payment of liquidated damages;

A check in the gross amount of $3,403, made payable to “Gina Montero”
representing payment of economic damages;

A check in the amount of $3,403, made payable to “Gina Montero”
representing payment of liquidated damages;

A check in the gross amount of $4,162, made payable to “James J. O’Neill”
representing payment of economic damages;

A check in the amount of $4,162, made payable to “James J. O'Neill”
representing payment of liquidated damages;

A check in the gross amount of $557, made payable to “Andrianna Prast”
representing payment of economic damages;

A check in the amount of $557, made payable to “Andrianna Prast”

representing payment of liquidated damages;
Case 1:18-cv-03378-RA-JLC Document 67-1 Filed 11/18/19 Page 8 of 34

(pp)

(qq)

(rr)

(ss)

(tt)

(uu)

(vy)

(ww)

(xx)

(yy)

(zz)

A check in the gross amount of $14,063, made payable to “Glenn Redman”
representing payment of economic damages;

A check in the amount of $14,063, made payable to “Glenn Redman”
representing payment of liquidated damages;

A check in the gross amount of $3,038, made payable to “Joshua Crespo
Torres” representing payment of economic damages;

A check in the amount of $3,038, made payable to “Joshua Crespo Torres”
representing payment of liquidated damages;

A check in the gross amount of $18,407, made payable to “Dakota Wheeler”
representing payment of economic damages;

A check in the amount of $18,407, made payable to “Dakota Wheeler”
representing payment of liquidated damages;

A check in the gross amount of $1,100, made payable to “Zoe Wilson”
representing payment of economic damages;

A check in the amount of $1,100, made payable to “Zoe Wilson”
representing payment of liquidated damages;

A check in the gross amount of $427, made payable to “Rick Marinelli”
representing payment of economic damages;

A check in the amount of $427, made payable to “Rick Marinelli”
representing payment of liquidated damages;

A check in the gross amount of $1,194, made payable to “Shannon Kmetz”

representing payment of economic damages;
Case 1:18-cv-03378-RA-JLC Document 67-1 Filed 11/18/19 Page 9 of 34

(aaa)

(bbb)

(ccc)

(ddd)

(eee)

A check in the amount of $1,194, made payable to “Shannon Kmetz”
Tepresenting payment of liquidated damages;

A check in the gross amount of $1,698, made payable to “Alexi Cortes”
representing payment of economic damages;

A check in the amount of $1,698, made payable to “Alexi Cortes”
representing payment of liquidated damages;

Plaintiffs acknowledge that they will be issued a form W-2 at the
appropriate time for all amounts representing Plaintiffs’ economic damages
and shall make ail lawful deductions in accordance with a tax form W-4
transmitted by Plaintiffs at the time they transmit an executed copy of this
Release.

Plaintiffs acknowledge that they will be issued a tax form 1099 at the
appropriate time for all amounts representing liquidated damages and

Plaintiffs’ attorneys’ fees and costs.

3. Plaintiffs agree to hold Defendants harmless, and indemnify Defendants from any

payments Defendants may be required to make to any taxing authority resulting from the issuance

of an IRS form 1099 as a result of Plaintiffs’ failure to pay any taxes related to any income garnered

by and through this Agreement.

4. Plaintiffs promise and represent that they will withdraw, with prejudice, any and all

outstanding administrative complaints or charges, filed with any federal, state and local

agencies/administrative body and will also withdraw with prejudice all judicial actions, including

this Action, and as well as any and all other lawsuits, claims, demands or actions pending against

Defendants and Releasees, both individually and in their/its official capacities. Plaintiffs will not
Case 1:18-cv-03378-RA-JLC Document 67-1 Filed 11/18/19 Page 10 of 34

file any administrative or judicial complaints, charges, lawsuits, claims, demands or actions of any
kind against Defendants and Releasees as they acknowledge no valid basis for filing such a claim,
In the event any such complaints, charges, lawsuits, claims, demands or actions are not withdrawn
or are filed due to circumstances beyond the control of Plaintiffs, they promise and represent that
they will not voluntarily testify, give evidence or otherwise participate or cooperate in any
investigation or other proceedings connected with or resulting from such complaints, charges,
lawsuits, claims, demands or actions, and that Plaintiffs will execute such Papers or documents as
the requesting Party determines may be necessary to have said complaint, charge, lawsuit, claim,
demand or action dismissed with prejudice.

5. Plaintiffs acknowledge that they have received sufficient consideration as set forth
in this Agreement. Plaintiffs expressly acknowledge that the release provisions herein shalt be
given full force and effect in accordance with each and all of the terms and provisions expressed
herein, including but not limited to those terms and provisions relating to unknown or unsuspected
rights, claims, demands and causes of action, if any, to the same effect as those terms and
provisions relating to any other claims, demands or causes of action herein specified,

6, Plaintiffs acknowledge that they have been paid in full for all time worked and,
other than the payments described in Paragraph 2 of this Agreement, are owed no other forms of
compensation, including, but not limited to, any wages, tips, overtime, minimum wage, spread of
hours or stretch pay, withheld payroll deductions, call-in pay, vacation or sick pay, accrued
benefits (including, but not limited to, health care benefits), bonus, or commission.

7. The Parties acknowledge that this Agreement does not constitute an admission by
Defendants of any wrongful action or violation of any federal or state statute, or common law

rights, including those relating to the provisions of any law or statute concerning employment
Case 1:18-cv-03378-RA-JLC Document 67-1 Filed 11/18/19 Page 11 of 34

actions, or any other possible or claimed violation of law or rights, or an admission by Defendants
that Plaintiffs’ claims have merit. In fact, Plaintiffs acknowledge that Defendants explicitly refute
and deny any claims of wrongdoing.

8. This Agreement shall not be interpreted in favor of or against either Party on
account of such Party’s counsel having drafted this Agreement.

9, Plaintiffs acknowledge that they have not divested, hypothecated, or otherwise
bargained away any interest they possess in their purported claims. Plaintiffs acknowledge and
represent that they know of no other person or entity that holds a remunerative interest in any
plausible legal claims they could assert and Plaintiff's acknowledge and represent that there are no
other persons or entities with standing to bring any plausible legal claims that could have been
asserted by Plaintiffs.

10. The Parties agree that they shall execute any other instruments and/or documents
that are reasonable or necessary to implement this Agreement, including, but not limited to, the
Stipulation of Dismissal attached hereto as Exhibit A.

11. The invalidity or unenforceability of any provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement, which shall remain
in full force and effect.

12. This Agreement may only be modified, altered or changed in writing, signed by the
Parties, or otherwise by Order of the Court.

13. This Agreement shall be subject to and governed by the laws of the State of New
York without giving effect to principles of conflicts of law. The Parties agree that the Court shall

retain jurisdiction over this Agreement.
Case 1:18-cv-03378-RA-JLC Document 67-1 Filed 11/18/19 Page 12 of 34

14. This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original as against any Party whose signature appears thereon, and all of
which shall together constitute one and the same instrument. In addition, any ADOBE PDF
scanned copies or facsimiled copies of the Agreement may be executed in any number of
counterparts shall be deemed to be an original as against any Party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.

15. All other notices and documents set forth herein shall be delivered to counsel for
Defendants, Keith Gutstein, Esq., Kaufman Dolowich & Voluck, LLP, 135 Crossways Park Drive,
Suite 201, Woodbury, New York 11797; (516) 681-1 100; facsimile (516) 681-L101,
KGutstein@kdvlaw.com; and counsel for Plaintiffs, Matthew BIitt, Esq., Levine & Blit, PLLC,
350 Fifth Avenue-40" Floor, New York, New York 101 18, (212) 967-3000; facsimile (212) 967-
3010.

16. Plaintiffs represent that they have had a full opportunity to review and
consider the terms and conditions of this Release and to have discussed them with their
respective counsel or financial advisor, and have had sufficient time to review and consider
this Release, fully understand all of the provisions of this Release and have executed same

freely and voluntarily.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Case 1:18-cv-03378-RA-JLC Document 67-1 Filed 11/18/19 Page 13 of 34

——— oe

LAL»

Bolivar Salto———
Date: y-gs- 20/9

LN? Sone

Zahir Ahmed
Date: 09/2 Bf OTF

oh a- 95-208

Abu H. Chowdhoury
Date:

fa

Jayagtjyuti C. Desrao

Date: 04/26/2014

 

 

 

Iqubal H. Khan
Date: ON/28 | 2.019

Daniel Marin

Date: 01/25/2149

 

Alexander Marshall
Date:

 

Fidel Rivera
Date:

 

William Alicea
Date:
Case 1:18-cv-03378-RA-JLC

Document 67-1 Filed 11/18/19 Page 14 of 34

 

Melanie Amatulli
Date:

 

Blake Gainey
Date:

 

Peter Grillo
Date:

 

Robert Gunther
Date:

 

Damon Henry
Date:

 

Calvin Holt
Date:

 

Jonn M. Jorgensen
Date:

 

Jared Kessler

 
gzi201g9 Case 1:18-cv-03378-RA-JLC Document Oris bald 11/18/19 Page 15 of 34

LNT LEAT NIETO

Melanie 9) tulli “7

Date: 9/379 20!

 

Blake Gainey
Date:

 

Peter Grillo
Date:

 

Robert Gunther
Date:

 

Damon Henry

 

https://mail.google.com/mail/u/O/#inbox/F MfcgxwDrRXKexhVzDfnrbJfmbmeRibh?projector=1

141
Case 1:18-cv-03378-RA-JLC

Document 67-1

 

James J. O'Neill!
Date:

 

Andrianna Prast
Date:

 

Glenn Redman
Date:

 

Joshua Crespo Torres
Date:

 

 

Zoe Wilson
Date:

 

Rick Marinelli
Date:

 

Shannon Kmetz
Date:

 

Alexi Cortes
Date:

Filed 11/18/19 Page 16 of 34
Case 1:18-cv-03378-RA-JLC Document 67-1 Filed 11/18/19 Page 17 of 34

 

Melanie Amatulli
Date:

 

Blake Gainey
Date:

 

Peter Grillo
Date:

 

Robert Gunther
Date:

Prva hh

isig

Calvin Holt
Date:

 

LOGIN, Me yb
Jonn Vf. Jorgensen /)
Date: a/ Bes / i ‘

 

Jared Kessler
Date:

 

Gina Montero
Date:
Case 1:18-cv-03378-RA-JLC Document 67-1 Filed 11/18/19 Page 18 of 34

 

James J. O'Neill
Date:

 

Andcianna Prast
Date:

 

Glenn Redman
Date:

 

Joshua Crespo Torres
Date:

 

Dakota Wheeler

Ee (lE- —

Zoe Wilson
Date:

 

Rick Marinelli
Date:

 

Shannon Kmetz
Date:

 

Alexi Cortes.
Date:

 
Case 1:18-cv-03378-RA-JLC Document 67-1

 

James J. O'Neill
Dale:

 

Andrianna Prast
Date:

 

Glenn Redman
Date:

 

Joshua Crespo Torres
Date:

 

Dakota Wheeler
Date;

 

Zoe Wilson
Date:

Rick Marinelli
Date:

MRorzen! APY fe)

Shannon Kinety
Date: 4/2707 20

 

Alexi Cortes
Date:

Filed 11/18/19 Page 19 of 34
Case 1:18-cv-03378-RA-JLC Document 67-1 Filed. Jd/1.8/19 Page 20 of 34

 

 

 

James J. O’Neili
Date:

 

Andrianna Prast
Date:

 

Glenn Redman

Dats:

 

 

 

Dakota Wheeler
Date:

 

20 Wilson
Date:

 

Rick Marinelli
Date:

 

Shannon Kmetz
Date:

 

Alexi Cortes
Date:
9/27/2019 Case 1:18-cv-03378-RA-JLC Document 67-1 Filed 11/18/19 Page 21 of 34
image jpeg

Bolivir Salto
Date:

Zahir Alimed
Date:

Abu I. Chowdhoury
Date:

Jayaguyuti C_ Desrac
Date:

Iqubal i]. Khan
Date:

Daniel Marin:
Date:

Alexander Marshall
Date:

Fide! Rivera
Date:

William Alicea
Dute:

https.//mail.google.com/mail/u/0/#in box/QgreJHrixBgRsRJLLRSdODgnBFvktOQXbHNY?projector=:4

4
Case 1:18-cv-03378-RA-JLC Document 67-1 Filed 11/18/19 Page 22 of 34

 

James J. O'Neill
Date:

 

Andrianna Prast
Date:

 

Glenn Redman
Date:

 

Joshua Crespo Torres
Date:

 

Dakota Wheeler
Date:

 

Zoe Wilson
Date:

 

Rick Marinelli
Date:

 

cr
Shannon Knietz
Date:

 

Alexi Cortes

Date: 09/27/2019
Case 1:18-cv-03378-RA-JLC Document 67-1 Filed 11/18/19 Page 23 of 34

 

Pars:
beadie!

 

 
Case 1:18-cv-03378-RA-JLC

Document 67-1 Filed 11/18/19 Page 24 of 34

 

Melanie Amatulli
Date:

 

Blake Gainey
Date:

 

Peter Grillo
Date:

 

Robert Gunther
Date:

 

Damon Henry
Date:

 

Calvin Holt
Date:

 

Jonn M. Jorgensen

“(04

 

Jared Kessler
Date:

 

Gina Montero
Date:
Case 1:18-cv-03378-RA-JLC Document 67-1

 

Bolivar Salto
Date:

 

Zahir Ahmed
Date:

 

Abu H. Chowdhoury
Date:

 

Jayagtyyuti C. Desrao
Date:

 

[qubal H. Khan
Date:

 

Daniel Marin
Date:

 

Alexander Marshall
Date:

Ss

Fidel Rivera my
Date: (o] ‘} 14

 

 

William Alicea
Date:

Filed 11/18/19 Page 25 of 34
Case 1:18-cv-03378-RA-JLC

Document 67-1

 

Melanie Amatulli
Date:

 

Blake Gainey
Date:

 

Peter Grillo
Date:

 

Robert Gunther
Date:

 

Damon Henry
Date:

. fF

afl fe /

. LA
Calvin Holt

ae 191 / 204,

 

 

Jonn M. Jorgensen
Date:

 

Jared Kessler
Date:

 

Gina Montero
Date:

Filed 11/18/19 Page 26 of 34
27 of 34
Case 1:18-cv-03378-RA-JLC Document 6%:4; Po dereab bho aoisihly *7 NSA

 

Date: 10 fi 1g
!

Glenn Rgdman
Date: +

Joshua Glespo Tones
Date:

Date:

=

Dare: }

Rick Mariel

Date:

oe
Shannon Kmetz
Date: :

Alexi Cortes.

Date:
‘Case 1:18-cv-03378-RA-JLC Document-67-1--Filed-11/48/19---Page 28 af.34

- AEE CRO _
Jatnes J. O'Neill *® alert ot ner 2.
Date: -

 

 

Andrianna Prast
Date: *

 

Glenn Redman
Date:

Joshua Crespo ‘Torres
Date:

 

 

Dakota Wheeler
Diute:

Zoc Wilson
Date:

 

Rick Marinelli
Date:

 

Shannon Kimetz
Diute:

 

Alexi Cortes
Date:

 
Case 1:18-cv-03378-RA-JLC

Document 67-1 Filed 11/18/19 Page 29 of 34

 

Melanie Amatulli
Date;

 

ean

"9/96/2019

 

Peter Grillo
Date:

 

Robert Gunther
Date:

 

Damon Henry
Date:

 

Calvin Holt
Date:

 

Jonn M, Jorgensen
Date:

 

Jared Kessler
Date:

 

Gina Montero
Date:
Case 1:18-cv-03378-RA-JLC Document 67-1 Filed 11/18/19 Page 30 of 34

James 3. O'Neil
Date:

 

Andrianna Prast
Date:

. Thi Weoley

‘Glenn Redhinan

Date: F 26/17

loshua Crespo Torres
Date:

 

Dakota Whecter
Date:

Zoc Wilson
Date:

Rick Matinelli
Pate:

Shannon Kmetz
Date:

Alexi Cortes
Date:
Case 1:18-cv-03378-RA-JLC

Document 67-1

 

Melanie Amatulli
Date:

 

Blake Gainey
Date:

   

 

7

Peter Grill
Date:

\

o

 

Robert Gunther
Date:

 

Damon Henry
Date:

 

Calvin Holt
Date:

 

Jonn M. Jorgensen
Date:

 

Jared Kessler
Date:

 

Gina Montero
Date:

Filed 11/18/19 Page 31 of 34
Case 1:18-cv-03378-RA-JLC Document 67-1 Filed 11/18/19 Page 32 of 34

 

 

Bolivar Salto
Date:

 

Zahir Ahmed
Date:

 

Abu H. Chowdhoury
Date:

 

Jayagtjyuti C. Desrao
Date:

 

Iqubal H. Khan
Date:

 

Daniel Marin
Date:

ZZ. lemme by vanced

Alexarder Marshall

Date: Fa G/ ao! gG

 

Fidel Rivera
Date:

 

William Alicea
Date:
Case 1:18-cv-03378-RA-JLC

Document 67-1 Filed 11/18/19 Page 33 of 34

 

Melanie Amatulli
Date:

 

Blake Gainey
Date:

 

Peter Grillo
Date:

(ots bepmbe

Robert Gunther
Date: 09/26/19

 

Damon Henry
Date:

 

Calvin Holt
Date:

 

Jonn M. Jorgensen
Date:

 

Jared Kessler
Date:

 

Gina Montero
Date:
atid a

ir

 

Case 1:18-cv-03378-RA-JLC Document 67- 1 Filed 11/18/19 Page 34 of 34

 

Serendipity Sepp ot [fs a 3

me Stephen B hee. |
i

Date: Det 10, 2019,

SSfigha Wace —

Stephen Bruce

Date: D¢+-./0, elf

 
